Title: From George Washington to Brigadier General Anthony Wayne, 28 November 1778
From: Washington, George
To: Wayne, Anthony


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 28th Novemr 1778
  
I recd yours of Yesterday late last Evening. Genl Muhlenberg had directions not to move from his Ground untill the 2d division of the Convention Troops had passed the North River. This I imagine was effected on the 26th and that the Virginia Troops would march Yesterday Morning: If so, they will have passed you before this reaches you. If they should not, be pleased to send to Genl Muhlenberg and know the reason of his delay. If you find him in such a situation that you can reach the Ferry before him, you may move down—pass over and continue your march to Middle Brook—You did well to see to the order of the Boats. I am Dear Sir Yr most obt Servt

  Go: Washington

